Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 27 October 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My Dear Mary
					Washington 27 October 1823
				
				By desire of Mr Cook I write to inform you that there is some business which requires your presence here previous to the fourteenth of next Month and which cannot be delayed—Mr & Mrs. Thompson are supposed to be on their way and you may perhaps be able to join them but I fear will not have time to get ready—I leave it entirely at your at what time you will return and only mention opportunities that I hear of as I do not wish that you should travel without a Lady—Tell Miss Mease that I will have my Dress made up as handsomely as possible so as to do her honour and I beg you will learn every particular as to its make &c &cI enclose you a larger piece of my Silk and beg you to get me two yards—I expect Abigail every hour—She left Boston on the 23—I have just returned from the Races where I saw the famous Betsey Richards who won against the famous Childers—Mr Jackson sports a dashy  Carriage and three fine Children—The french Minister is not to come until the Spring—Baron Tuyll entertains no Ladies—and Laborie is Secretary of Legation at Dresden—As Dr Stocco has a fine taste I am told in Music I expect to find you much improved and am glad you had the opportunity although music is by no means the great essential of human happiness—Adieu present me most kindly to all and believe me affectionately yours
				
					L C A.
				
				
			